DETAILED ACTION
	This final Office action is in response to the amendment filed January 19, 2021 by which claims 1-9 were amended and claim 10 was canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Drawings
	Applicant’s arguments, filed January 19, 2021, directed to the drawing objections set forth in the Office action, mailed October 19, 2020, are persuasive, and thus, the drawing objections are hereby withdrawn. The original drawings, filed November 22, 2019, are accepted.

						Abstract
	The amendment to the abstract, filed January 29, 2021, is approved and entered.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In line 3, “a” should be changed to --the--, in view of line 7 of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	In view of the amendment to the claims, filed January 29, 2021, all pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/078966 (Galant ‘966).
With respect to claim 1, Galant ‘966 discloses a device for presenting articles (102, 186, and 176 together) in retail shelf systems (elements between numerals 246-210 as in Figure 21) consisting of (i.e., additional elements shown in the figures are optional and not required in the function or the apparatus of the claimed “device”) a lower part (at 150 and 152, together, as in Figures 3 and 3A) configured to cooperate (via 164 at 252 in Figure 21) with a shelf system (elements between numerals 246-210 as in Figure 21); an upper part (at 174 as in Figure 3A) configured to be connected to the lower part (150); a holder (144 as in Figure 3 or at 140, 140 in Figure 3A) for holding an article (102, 186, 176), wherein the lower part (150, 152) and the upper part (174) can be connected via clamping connection, i.e., the clamping connection occurs when the threads on elements 154  interact with the threads in 156, via connecting elements (154 - see Figure 3) which are formed on the lower part (150) which engage in corresponding receiving openings (156 - see Figure 3) in the lower part (150, 152); the holder (140, 140) for holding the article (102, 186, 176 together) is laterally connected (where 148 meets 150 in Figure 3 or where 162 meets 174) to the lower part (150) and the upper part (174) and at least two holding wings (142) for receiving the article (102, 186, 176) are formed on the upper side (see Figure 4) of said holder (144); with respect to claim 3, the holder (140, 140) comprises on its upper side a through going opening (in with respect to claim 5, the holder (140, 140) comprises a notch (in between the legs of 148) on the front side facing the lower part (150) which engages a connecting element (154) of the upper part (174) engages; with respect to claim 6,  the holder (140, 140) comprises on its left and right lateral sections (at 148, 148), protruding nubs (the legs of 148 which are considered to protrude inwardly from element 160), for coupling the holder (144) to the connecting elements (154) of the upper part (174); and with respect to claim 9,  the connecting elements (154) are formed as longitudinal ribs (i.e., the threads thereon 154 are the claimed ribs) on the upper part (174) which engage in openings (156) in the lower part (in 152).

Allowable Subject Matter
Claims 2 is newly objected and claims 4, and 7-8 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Firstly, it is noted that the amendment to claim 1, i.e., changing “mating piece” to --the upper part or lower part-- in line 9, has been addressed above, whereby element 152 has been added to the description of the “lower part”. This amendment to claim 1, renders Applicant’s arguments in the first full paragraph on page 11 of the “Remarks” moot, since the scope of the claim has changed, and therefore the rejection has changed.
Regarding Applicant’s arguments (in the first full paragraph on page 9 of the “Remarks”) pertaining to the invention, that “The upper part is designed to be removed and replace[d] when needed. Removal is accomplished by simply removing the holder, without having to dismount the lower part cooperating with the retail shelf system”, the Examiner contends that this argument is more limiting than what is being claimed and thus is not commensurate in scope therewith. Firstly, the claim language does not require any sort of limitation pertaining to “removing a holder” or --not having to dismount--, for example, in the claimed apparatus. Secondly, any inference that the removal of a holder without having to dismount the lower part from the shelf system being “simple” (as argued by Applicant), is relative. Having to dismount additional parts, such as in Galant ‘895, may be simple to another. Applicant discusses the invention of Galant ‘895 in the paragraph bridging pages 9 and 10 of the “Remarks”.
In the first full paragraph on page 10 of the “Remarks”, Applicant argues that “Galant security system… is not suitable to a retail shelf system”. The Examiner contends that element 210 (as defined in the Section 102 rejection) is considered to be a shelf system. It is noted that the claims do not positively require a “retail shelf system”, nor do the claims define the system, and thus referring to element 210 as the “retail shelf system” is permissible. Further, in this paragraph, Applicant argues that the system of Galant ‘895 “would lose storage space upwards”, but this argument is considered to be more limiting than what is being claimed, and thus is not Therefore, this argument is rendered moot. Furthermore, Applicant argues that “the base element 150 does not cooperate with the retail shelf system”, but the Examiner disagrees. The Examiner refers to elements 246 through element 210 as the “retail shelf system”, and thus, as seen in Figure 21, element 150 (i.e., the claimed “lower part”) does cooperate with the retail shelf system, where 164 on element 150 meets 252 in element 246. Finally, in this paragraph, Applicant argues that the “lower part must be in contact with the retail shelf system”, but this argument is considered to be more limiting than what is actually being claimed since the claim states “configured to cooperate” in line 3 of claim 1, which is broader than the narrower argument “in contact”. Therefore, this argument is rendered moot.
It is noted that Applicant has not separately argued the patentability of the dependent claims that have been rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

February 16, 2021